Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


2.	This office acknowledges receipt of the following item from the Applicant:
	Information Disclosure Statement (IDS) filed on 6/23/20 and it was considered.
	Papers submitted under 35 U.S.C. 119(a)-(d) have been placed of record in the
file.
3.	Claims 1-20 are presented for examination.
	Claims 6-9 and 16-20 are canceled.
	Claims 21-29 are newly cited.
	Claims 1-5, 10-15 and 21-29 are pending.


REASONS FOR ALLOWANCE


4.	The following is an examiner's statement of reasons for allowance: 
	Claims 1-5, 10-15 and 21-29 are considered allowable since the prior art made of record and considered pertinent to the applicant's disclosure does not teach or suggest the claimed limitations.  The prior art does not teach the claimed invention having in combination with other features, an encoder comprising an encoding unit configured to receive 2n-bit read data and to generate 2m-bit read data; and an output driver configured to input m-bit first read data of the 2m-bit read data, to transmit voltage and/or current a first number of times corresponding to a number of first bits indicating a first state that are included in the m-bit first read data or to transmit current corresponding to the number of first bits during an activation period of a clock signal, and to transmit the voltage and/or the current a second number of times corresponding to a number of second bits indicating the first state that are included in m-bit second read data of the 2m-bit read data or to transmit current corresponding to the number of second bits during a deactivation period of the clock signal, wherein n is at least 2 and m is at least 3.
	Prior art does not discloses a semiconductor memory device comprising a row decoder configured to generate a plurality of word line selection signals in response to a row address; a column decoder configured to generate a plurality of column selection signals in response to a column address; a memory cell array comprising a plurality of memory cells, and configured to generate multi-bit read data from selected memory cells among the plurality of memory cells in response to the plurality of word line selection signals and the plurality of column selection signals and/or to store multi-bit write data from the selected memory cells; a read path unit configured to receive the multi-bit read data and to generate 2n-bit read data during a read operation; and
an encoder configured to receive the 2n-bit read data to generate 2m-bit read data during the read operation, to transmit current and/or voltage a first number of times corresponding to a number of first bits indicating a first state that are included in m-bit first read data of the 2m-bit read data or to transmit current corresponding to the number of first bits during an activation period of a clock signal, and to transmit the current and/or the voltage a second number of times corresponding to a number of second bits indicating the first state that are included in m-bit second read data of the 2m-bit read data or to transmit current corresponding to the number of second bits during a deactivation period of the clock signal, wherein n is at least 2 and m is at least 
3.
Prior art also does not discloses a system comprising an encoding unit configured to receive a first read data and a second read data and configured to: generate, using the first read data, an encoded first read data having a greater number of bits than the first read data; and generate, using the second read data, an encoded second read data having a greater number of bits than the second read data; and an output driver configured to: receive the encoded first read data and the encoded second read data; transmit, during an activation period of a clock signal, a voltage and/or current a first number of times that corresponds to a number of first bits of the encoded first read data in a first state; and transmit, during a deactivation period of the clock signal, the voltage and/or current a second number of times that corresponds to a number of second bits of the encoded second read data in the first state.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McAdams (6275084), Argyres et al (7589362), EOM (2015/0023112) and Moon et al (2021/0225426) discloses a circuit is designed with a delay circuit coupled to receive a bias and a reference signal. The delay circuit produces a series of phase signals. The phase signals are spaced apart in time in response to the bias. Each phase signal has a respective time after the reference signal. Each phase corresponds to logic states of a plurality of data signals. An encoder circuit is coupled to receive a first phase signal and a first plurality of data signals. The encoder circuit produces a first encoded data signal at a time corresponding to the respective time of the first phase signal. A decoder circuit  is coupled to receive a second phase signal and a second encoded data signal corresponding to the respective time of the second phase signal. The decoder circuit produces a second plurality of data signals corresponding to the second phase signal.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connie Yoha whose telephone number is (571) 272-1799.  The examiner can normally be reached on Mon. - Fri. from 8:00 A.M. to 5:30 PM.  The examiner's supervisor, Alexander Sofocleous, can be reached at (571) 272-0635.  The fax phone number for this Group is (571) 273-8300. 
8.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/CONNIE C YOHA/Primary Examiner, Art Unit 2825